Citation Nr: 1455436	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee




THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the Veteran's claim to obtain a VA opinion regarding the existence and etiology of any acquired psychiatric disorder found, to include PTSD.  Although the Veteran underwent a VA examination in March 2014, review of the opinion provided reveals there to be internal inconsistensies in the opinion which render it inadequate.  In that regard, the examiner concluded that a diagnosis of PTSD was not appropriate as the Veteran did not meet all DSM-5 diagnostic criteria for a diagnosis of PTSD.  However, review of the examination report shows that the examiner later specifically indicated that the Veteran met each of the DSM-5 diagnostic criteria for a diagnosis of PTSD, referred to as Criteria A - H from the DSM-5.  Additionally, the examiner provided a positive nexus opinion stating that it was "at least as likely as not" that "the condition claimed" was incurred in or caused by the claimed in-service injury, event, or illness, but the examiner did not provide a clear diagnosis of any psychiatric disorder, as the only "diagnosis" made was for "other specified trauma or stress related disorder."  Last, review of the examination report reveals that the examiner did not review the Veteran's claims file in preparing the decision.  As it is unclear from the March 2014 opinion whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD, it is unclear whether the Veteran has any other diagnosed psychiatric disabilities, and it is unclear whether any diagnosed psychiatric disability is related to the Veteran's active duty service, the Board finds the March 2014 VA examination to be inadequate.  Accordingly, a new VA psychiatric examination which adequately addresses the existence and etiology of all psychiatric disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, to include PTSD.  All indicated evaluations, studies, and tests deemed necessary must be conducted and all findings reported in detail.  

The entire claims file, to include a copy of this remand, must be made available to and reviewed by the examiner, and the examination report must reflect that such a review was accomplished.

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disability diagnosed, to include PTSD, anxiety, and/or depression, had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must address the March 2011 to December
2011 Vet Center treatment records, which indicate that the Veteran presented with symptoms of depression, anxiety, and PTSD.  The examiner must provide a complete rationale for all opinions stated.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  The RO must then re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




